


Exhibit 10.23




AMENDMENT NUMBER FIVE
to the
AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT dated as of May 17, 2013
among
BARCLAYS BANK PLC, SUTTON FUNDING LLC and
NATIONSTAR MORTGAGE LLC


This AMENDMENT NUMBER FIVE (this “Amendment”) is made as of this 13th day of
November, 2013, by and among Barclays Bank PLC (a “Purchaser” and “Agent”),
Sutton Funding LLC (a “Purchaser”) and Nationstar Mortgage LLC (“Seller”), to
that certain Amended and Restated Master Repurchase Agreement, dated as of May
17, 2013 (as amended by Amendment Number One to the Master Repurchase Agreement,
dated as of July 18, 2013, Amendment Number Two to the Master Repurchase
Agreement, dated as of July 24, 2013, Amendment Number Three to the Master
Repurchase Agreement, dated as of September 20, 2013, and Amendment Number Four
to the Master Repurchase Agreement, dated as of November 4, 2013, by and among
Purchasers and Seller, and as further amended, restated, supplemented or
otherwise modified from time to time, the “Repurchase Agreement”), by and among
Seller and Purchasers.


WHEREAS, Purchasers, Agent and Seller have agreed to amend the Repurchase
Agreement as more particularly set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:


SECTION 1.    Amendments. Effective as of November 13, 2013 (the “Effective
Date”), the
Repurchase Agreement is hereby amended as follows:


(a)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term
“Aged Mortgage Loan” in its entirety and replacing it with the following:


“Aged Mortgage Loan” means a Mortgage Loan (except for Seasoned Mortgage Loans)
for which the time between the Origination Date and the date of determination is
more than (i) sixty (60) days, with respect to Fannie Mae Mortgage Loans,
Freddie Mac Mortgage Loans and Ginnie Mae Mortgage Loans, (ii) sixty (60) days,
with respect to Jumbo Mortgage Loans, (iii) sixty (60) days, with respect to
Modified Loans and (iv) 180 days with respect to an FHA Buyout Loan or HECM
Buyout Loan, if it is a Pre- Foreclosure Loan.


(b)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term
“Maximum Age Since Origination” in its entirety and replacing it with the
following:


“Maximum Age Since Origination” means for each Eligible Mortgage Loan (other
than Wet-Ink Mortgage Loans and Seasoned Mortgage Loans), the following period
of time commencing with the related Origination Date for which such Eligible
Mortgage Loan may be subject to a Transaction hereunder: (i) ninety (90) days
for Fannie Mae Mortgage Loans, Freddie Mac Mortgage Loans and Ginnie Mae
Mortgage Loans, (ii) ninety (90) days for Modified Loans and (iii) 364 calendar
days for FHA Buyout Loans, HECM Buyout Loans and Jumbo Mortgage Loans. Wet-Ink
Mortgage Loans shall have the aging restrictions set forth in the Pricing Side
Letter.












--------------------------------------------------------------------------------




SECTION 2. Fees and Expenses. Seller agrees to pay to Purchasers all fees and
out of pocket expenses incurred by Purchasers and Agent in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to Purchasers and Agent incurred in connection with this
Amendment, in accordance with Section 23(a) of the Repurchase Agreement.


SECTION 3. Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Repurchase Agreement.


SECTION 4. Limited Effect. Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.


SECTION 5. Representations. In order to induce Purchasers and Agent to execute
and deliver this Amendment, Seller hereby represents to Purchasers and Agent
that as of the date hereof, (i) Seller is in full compliance with all of the
terms and conditions of the Program Documents and remains bound by the terms
thereof, and (ii) no Default or Event of Default has occurred and is continuing
under the Program Documents.


SECTION 6. Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law
which shall be applicable).


SECTION 7. Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as
.pdf files shall constitute original signatures and are binding on all parties.
The original documents shall be promptly delivered, if requested.










































[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]
- 2 -




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Purchasers, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.




BARCLAYS BANK PLC,
Purchaser and Agent


By: /s/ Adam Yarnold
Name: Adam Yarnold
Title: Managing Director


SUTTON FUNDING LLC,
Purchaser


By: /s/ Ellen V. Kiernan
Name: Ellen V. Kiernan
Title: Director


NATIONSTARMORTGAGE LLC,
Seller


By: /s/ Ellen Coleman
Name: Ellen Coleman
Title: EVP
 


